               Case 2:20-cv-01578-MJP Document 6 Filed 10/30/20 Page 1 of 6




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
      CHRIS TEMPLETON,
 9                                                         NO. 2:20-cv-01578-MJP
                                    Plaintiff,
10                                                         DEFENDANT’S REPLY IN SUPPORT OF
      v.                                                   MOTION TO QUASH DEPOSITION
11                                                         SUBPOENA AND SUBPOENA FOR
      THE BISHOP OF CHARLESTON, a                          PRODUCTION OF DOCUMENTS
12    Corporation Sole,
                                                           Noted for Consideration:
13                                  Defendant.             October 30, 2020

14
            Defendant submits this reply in support of its Motion to Quash the subpoena for
15
     deposition testimony and production of documents that was served on Fr. Tim Watters. As
16
     before, Fr. Watters has no information regarding Templeton’s claims, nor any information
17
     regarding the accused priest, Fr. Raymond DuMouchel.             Likewise, Fr. Watters has no
18
     information regarding the priest of the Diocese of Savannah, Georgia, Wayland Yoder Brown.
19
     Fr. Watters has no documents that are responsive to the subpoena. (See Declaration of Fr. Tim
20
     Watters.) In short, Fr. Watters will not be able to testify regarding any fact that is relevant to
21

      DEFENDANTS’ REPLY IN SUPPORT OF MOTION
      TO QUASH DEPOSITION SUBPOENA AND                         CHRISTIE LAW GROUP, PLLC
      SUBPOENA FOR PRODUCTION OF                              2100 WESTLAKE AVENUE N., SUITE 206
      DOCUMENTS - 1                                                  SEATTLE, WA 98109
      (Case No. 2:20-cv-01578-MJP)                                      206-957-9669
                Case 2:20-cv-01578-MJP Document 6 Filed 10/30/20 Page 2 of 6




 1   Templeton’s claims or allegations that he was molested by Fr. Raymond DuMouchel – who died

 2   in 2006. Rather, as Templeton’s brief crystallizes – counsel desires to question Fr. Watters about

 3   alleged internal non-public discussions that may have occurred in the early 1980s between the

 4   Bishop (who himself died in 1993)1 and the Judicial Vicar of the Diocese and a member of the

 5   Bishop’s curia.

 6            The Diocese has not waived the First Amendment protections afforded to the internal

 7   deliberative process of the Bishop and his advisors.2 As the Fourth Circuit held in Rayburn v.

 8   Gen. Conf. of Seventh-Day Adventists3, the Establishment Clause insulates matters of church

 9   administration and government from interference and manipulation by civil courts – and this

10   includes the discovery process.4     The First Amendment bars civil courts from becoming

11   entangled with religion by “probing the mind of the church.” Thus Fr. Watters’ consultations

12   with his Bishop on matters that were important to the Church are not properly the subject of

13   discovery.

14            The Supreme Court has repeatedly granted religious organizations broad protections

15
     1
16     It should be noted that the late-Bishop Ernest Unterkoeffler was initially named as a defendant
     “in his official capacity.” The District Court dismissed him on the Diocese’s Rule 12(b)(6)
17   motion.
     2
       Templeton’s reliance on Pope Francis’ 2019 decree Vos Estis Lux Mundi as constituting a
18   blanket waiver of First Amendment freedoms and assertions of privilege is woefully misplaced,
     and that is not what the document says at all. Nevertheless, civil courts may not entangle
19   themselves in Church affairs by imposing their own interpretation to canonical documents.
     3
        Rayburn, 772 F.2d 1164 (4th Cir. 1985). See also Hosanna-Tabor Evangelical Lutheran
20   Church & Sch. v. EEOC, 565 U.S. 171 (2012); EEOC v. Catholic Univ. of Amer., 83 F.3d 455
     (D.C.Cir. 1996); Phillips v. Marist Soc’y, 80 F.3d 274 (8th Cir. 1996)(First Amendment prohibits
21   secular courts from interpreting canon law and intruding on ecclesiastical affairs).


         DEFENDANTS’ REPLY IN SUPPORT OF MOTION
         TO QUASH DEPOSITION SUBPOENA AND                      CHRISTIE LAW GROUP, PLLC
         SUBPOENA FOR PRODUCTION OF                           2100 WESTLAKE AVENUE N., SUITE 206
         DOCUMENTS - 2                                               SEATTLE, WA 98109
         (Case No. 2:20-cv-01578-MJP)                                   206-957-9669
                Case 2:20-cv-01578-MJP Document 6 Filed 10/30/20 Page 3 of 6




 1   against government infringement of their religious liberties and prohibiting coercive government

 2   entanglement in matters of ecclesiastical governance.5 Among these inviolable liberties are the

 3   right of an organization to control its governance and administration.6           Internal church

 4   deliberations and decision-making – including the deliberations of a bishop and his advisors –

 5   are protected under the First Amendment.7         The very process of inquiry into the internal

 6   deliberations of a church violates the Constitution.8

 7            Additionally, Fr. Watters is a canon lawyer – he has advanced degrees in canon law and

 8   holds a Juris Cononici Licentiate. Any canon lawyer must have completed the degree program

 9   and curriculum determined by the Vatican (a sovereign nation) at an institution approved by the

10   Vatican. The Tribunal over which the Judicial Vicar presides is the ecclesiastical court of the

11   Diocese and provides canonical legal advice to the Bishop. The Judicial Vicar oversees matters

12   of ecclesiastical discipline and advises the Bishop on disciplinary matters. The Catholic canon

13   law system is the oldest functioning legal system in the Western World dating back centuries.

14   Both the common law tradition of attorney-client privilege and South Carolina Code § 19-11-90

15   afford protection for communications such as those between deceased Bishop Unterkoefler and

16   his Judicial Vicar, Fr. Watters.

17
     5
        See Watson v. Jones, 13 Wall. 670, 727 (1872); Serbian Eastern Orthodox Diocese v.
18   Milivojevich, 426 U.S. 696 (1976); Kedroff v. St. Nicholas Cathedral of Russian Orthodox
     Church in N. Am., 344 U.S. 94, 119 (1952).
     6
19     Serbian Eastern Orthodox Diocese 426 U.S. at 698, 721; Hosanna-Tabor, 565 U.S. at 171.
     See also Cannata v. Catholic Diocese of Austin 700 F.3d 169, 172 (5th Cir. 2012)(Church
20   autonomy protects the ability of religious organizations to govern themselves free from state
     interference).
     7
21     See e.g. Bryce v. Episcopal Church in the Diocese of Colo., 289 F.3d 648, 658 (10th Cir. 2002).
     8
       Little v. Wuerl, 929 F.2d 944, 949 (3d Cir. 1991)
         DEFENDANTS’ REPLY IN SUPPORT OF MOTION
         TO QUASH DEPOSITION SUBPOENA AND                       CHRISTIE LAW GROUP, PLLC
         SUBPOENA FOR PRODUCTION OF                            2100 WESTLAKE AVENUE N., SUITE 206
         DOCUMENTS - 3                                                SEATTLE, WA 98109
         (Case No. 2:20-cv-01578-MJP)                                    206-957-9669
               Case 2:20-cv-01578-MJP Document 6 Filed 10/30/20 Page 4 of 6




 1          Bishops frequently rely on their Judicial Vicars for advice on canonical and ecclesiastical

 2   matters. The Judicial Vicar is also tasked with keeping abreast of developments in canon law

 3   and advising the Bishop on matters of church government. Additionally, the curia on which Fr.

 4   Watters sat, is the circle of close advisors to the Bishop on matters affecting governance and

 5   operations of the Diocese on a broad spectrum of matters that are important to the Church.

 6          Unaddressed by Templeton’s brief is the fact that Fr. Watters is subject to a very broad

 7   agreement of confidentiality. The agreement likely will preclude testimony by him regarding the

 8   information sought by the plaintiff.

 9          For the foregoing reasons, Plaintiff Templeton’s subpoena for deposition testimony and

10   production of documents should be quashed, and Plaintiff should be prohibited from obtaining

11   any such testimony.

12
            DATED this 30th day of October, 2020.
13
                                                 CHRISTIE LAW GROUP, PLLC
14
                                                 By        /s/ Robert L. Christie
15                                                    ROBERT L. CHRISTIE, WSBA #10895
                                                      2100 Westlake Avenue N., Suite 206
16                                                    Seattle, WA 98109
                                                      Phone: 206-957-9669
17                                                    Email: bob@christielawgroup.com
                                                      Attorney for Defendant
18

19   ///

20   ///

21   ///


      DEFENDANTS’ REPLY IN SUPPORT OF MOTION
      TO QUASH DEPOSITION SUBPOENA AND                         CHRISTIE LAW GROUP, PLLC
      SUBPOENA FOR PRODUCTION OF                              2100 WESTLAKE AVENUE N., SUITE 206
      DOCUMENTS - 4                                                  SEATTLE, WA 98109
      (Case No. 2:20-cv-01578-MJP)                                      206-957-9669
            Case 2:20-cv-01578-MJP Document 6 Filed 10/30/20 Page 5 of 6




 1                                        TURNER PADGET GRAHAM & LANEY P.A.

 2                                        By        /s/ Richard S. Dukes, Jr.
                                               Richard S. Dukes, Jr., (pending pro hac vice)
 3                                             40 Calhoun Street, Suite 200 (29401)
                                               P.O. Box 22129
 4                                             Charleston, South Carolina 29413
                                               Telephone: (843) 576-2810
 5                                             Facsimile: (843) 577-1646
                                               Email: rdukes@turnerpadet.com
 6                                             Attorney for Defendant

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     DEFENDANTS’ REPLY IN SUPPORT OF MOTION
     TO QUASH DEPOSITION SUBPOENA AND                   CHRISTIE LAW GROUP, PLLC
     SUBPOENA FOR PRODUCTION OF                        2100 WESTLAKE AVENUE N., SUITE 206
     DOCUMENTS - 5                                            SEATTLE, WA 98109
     (Case No. 2:20-cv-01578-MJP)                                206-957-9669
               Case 2:20-cv-01578-MJP Document 6 Filed 10/30/20 Page 6 of 6




 1                                        CERTIFICATE OF SERVICE

 2           I hereby certify that on the 30th day of October, 2020, I electronically filed the foregoing
     with the Clerk of the Court using the CM/ECF system when will send notification of such filing
 3   to the following:

 4                                   J.D. Smith, WSBA #28246
                                  LAW OFFICE OF J.D. SMITH, PLLC
 5                                    8015 SE 28th St., Suite 212
                                      Mercer Island, WA 98040
 6                                      Phone: 206-588-8529
                                         Fax: 206-588-8531
 7                                  Email: JD@JDSmithLaw.com
                                        Attorney for Plaintiff
 8
           I hereby certify that on the 30th day of October, I sent via electronic mail the foregoing
 9   document to the following non CM/ECF participants:

10                                             Mark A. Tate
                                       TATE LAW GROUP, LLC
11                                       25 Bull Street, 2nd Floor
                                           Savannah, GA 31401
12                                           Phone: 234-3030
                                    Email: marktate@tatelawgroup.com
13                                         Attorney for Plaintiff

14                                         Charles Henshaw, Jr.
                                           FURR & HENSHAW
15                                          1900 N. Oak Street
                                         Myrtle Beach, SC 29578
16                                         Phone: 843-626-7621
                                   Email: Charles.henshaw@fholaw.com
17                                         Attorney for Plaintiff

18                                                 CHRISTIE LAW GROUP, PLLC

19                                                 By        /s/ Robert L. Christie
                                                        ROBERT L. CHRISTIE, WSBA #10895
20                                                      2100 Westlake Avenue N., Suite 206
                                                        Seattle, WA 98109
21                                                      Phone: 206-957-9669
                                                        Email: bob@christielawgroup.com

      DEFENDANTS’ REPLY IN SUPPORT OF MOTION
      TO QUASH DEPOSITION SUBPOENA AND                          CHRISTIE LAW GROUP, PLLC
      SUBPOENA FOR PRODUCTION OF                               2100 WESTLAKE AVENUE N., SUITE 206
      DOCUMENTS - 6                                                   SEATTLE, WA 98109
      (Case No. 2:20-cv-01578-MJP)                                       206-957-9669
